Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 23 November 2022. Claims 1-8 and 10-13 are pending and have been considered as follows. Claim 9 is cancelled.
Response to Arguments
	Applicant’s amendments and/or arguments with respect to the Claim Objections as set forth in the office action of 05 October 2022 have been considered and are persuasive. Therefore, the Claim Objections as set forth in the office action of 05 October 2022 have been withdrawn.
Applicant’s amendments and/or arguments with respect to the rejection of claims 1-12 under 35 USC 112(b) as set forth in the office action of 05 October 2022 have been considered and are persuasive. Therefore, the rejection of claims 1-12 under 35 USC 112(b) as set forth in the office action of 05 October 2022 has been withdrawn.
Applicant’s amendments and/or arguments with respect to the rejection of claims 1-13 under 35 USC 101 as set forth in the office action of 05 October 2022 have been considered and are NOT persuasive-
The Examiner’s Response:
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Based on the 2019 PEG 101 analysis, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes, and the limitations “guid[ing] a user … to a destination … acquir[ing] the destination … control[ling] the display …”, under broadest reasonable interpretation, covers methods of organizing human activity, specifically, managing rules and instructions, as they recite an abstract idea which is directed to organizing human activity. For example, guiding a user, acquiring data/information and controlling a simple device such a display, under broadest reasonable interpretation, are managing instructions which is/are considered methods of organizing human activity.
In continuation of the 2019 PEG 101 analysis, the claims are to be analyzed to determine whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. Based on the 2019 101 analysis guidelines, the limitations such as displaying various data/information are not significant enough to integrate the judicial exception into practical application because under broadest reasonable interpretation displaying various data/information in the claims are recited at a high level of generality (i.e. as a general means of displaying information from some of the previous steps), and amounts to mere post solution action, which is a form of insignificant extra-solution activity. See 35 USC 101 below for further clarification.
Applicant’s amendments and/or arguments with respect to the rejection of claims 1-12 under 35 USC 103 as set forth in the office action of 05 October 2022 have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments and/or arguments with respect to the rejection of claim 13 under 35 USC 103 as set forth in the office action of 05 October 2022 have been considered and are NOT persuasive-
The Examiner’s Response:
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Examiner points to Jerome as modified by Lee, as set forth under 35 USC 103 for claim 13 in the office action of 05 October 2022, which discloses “wherein the display control unit is configured to display the post-alighting guidance information on the display at a timing when the vehicle is traveling at a speed less than a predetermined speed, the predetermined speed being a speed higher than a speed at which the vehicle is travelling when parked” and further points to Yamauchi which teaches / suggests “display the destination guidance information along with the information for guiding the user to the destination regarding the vehicle on the display”, as set forth under 35 USC 103 for claim 7 in the office action of 05 October 2022. As such, each and all the limitations of claim 13, under broadest reasonable interpretation, are disclosed by Jerome as modified by Lee and Yamauchi. See 35 USC 112(a) and 103 rejections below for further clarification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 recites the limitation “wherein the display control unit is configured to display the post-alighting guidance information along with the information for guiding the user to the destination regarding the vehicle … at a timing when the vehicle is traveling at a speed less than a predetermined speed…”. Claim 13, as currently amended/presented, makes it appears as if the information for guiding the user to the destination regarding the vehicle is displayed at a timing when the vehicle is traveling at a speed less than a predetermined speed; however, based on the specification there is no such condition for displaying the information for guiding the user to the destination regarding the vehicle. While the specification does provide support for the limitation “display the post-alighting guidance information … at a timing when the vehicle is traveling at a speed less than a predetermined speed…”, there is no support in the specification for limiting the display of the information for guiding the user to the destination regarding the vehicle to be at a timing when the vehicle is traveling at a speed less than a predetermined speed.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the information for guiding the user to the destination regarding the vehicle”. There is insufficient antecedent basis for such bolded limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1 
Claims 1 and 13 are directed to a device. Therefore, claims 1 and 13 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claims 1 and 13 include limitations that recite an abstract idea (emphasized below). 

Claim 1 recites: 

A vehicle navigation device that guides a user of a vehicle to a destination, the vehicle navigation device comprising: 
a processor programmed to function as an acquisition unit configured to acquire the destination; 
a display; and 
an electronic control unit configured to function as a display control unit that is configured to control the display based on the destination acquired by the acquisition unit, the display control unit, the acquisition unit and the display being in-vehicle devices, and 
wherein the display control unit is configured to cause, on an assumption that the user alights at a current location, the display to display post-alighting guidance information that is information for guiding the user to the destination regarding a form of transportation after the user alights from the vehicle, and the display control unit is configured to cause the display to display the post-alighting guidance information before the vehicle is parked, 
wherein the post-alighting guidance information includes a direction from the current location to the destination, the destination being located outside a parking space, and 
wherein the display control unit is further configured to control the display to display information of an age of the user and the post-alighting guidance information on the display in a manner showing a relation to each other, the post-alighting guidance information corresponding to the age of the user

Claim 13 recites:

A vehicle navigation device that guides a user of a vehicle to a destination, the vehicle navigation device comprising: 
a processor programmed to function as an acquisition unit configured to acquire the destination; 
a display; and 
an electronic control unit configured to function as a display control unit that is configured to control the display based on the destination acquired by the acquisition unit, the display control unit, the acquisition unit and the display being in-vehicle devices, and 
wherein the display control unit is configured to cause, on an assumption that the user alights at a current location, the display to display post-alighting guidance information that is-4-Application No. 17/006,946 information for guiding the user to the destination regarding a form of transportation after the user alights from the vehicle, and 
wherein the display control unit is configured to display the post-alighting guidance information along with the information for guiding the user to the destination regarding the vehicle on the display at a timing when the vehicle is traveling at a speed less than a predetermined speed, the predetermined speed being a speed higher than a speed at which the vehicle is travelling when parked

The examiner submits that the foregoing bolded limitation(s) are a process that, under their broadest reasonable interpretation, covers methods of organizing human activity, specifically, managing rules and instructions, as they recite an abstract idea which is directed to organizing human activity. 

101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer (processor, ECU, etc.) to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

Claim 1 recites: 

A vehicle navigation device that guides a user of a vehicle to a destination, the vehicle navigation device comprising: 
a processor programmed to function as an acquisition unit configured to acquire the destination; 
a display; and 
an electronic control unit configured to function as a display control unit that is configured to control the display based on the destination acquired by the acquisition unit, the display control unit, the acquisition unit and the display being in-vehicle devices, and 
wherein the display control unit is configured to cause, on an assumption that the user alights at a current location, the display to display post-alighting guidance information that is information for guiding the user to the destination regarding a form of transportation after the user alights from the vehicle, and the display control unit is configured to cause the display to display the post-alighting guidance information before the vehicle is parked, 
wherein the post-alighting guidance information includes a direction from the current location to the destination, the destination being located outside a parking space, and 
wherein the display control unit is further configured to control the display to display information of an age of the user and the post-alighting guidance information on the display in a manner showing a relation to each other, the post-alighting guidance information corresponding to the age of the user

Claim 13 recites:

A vehicle navigation device that guides a user of a vehicle to a destination, the vehicle navigation device comprising: 
a processor programmed to function as an acquisition unit configured to acquire the destination; 
a display; and 
an electronic control unit configured to function as a display control unit that is configured to control the display based on the destination acquired by the acquisition unit, the display control unit, the acquisition unit and the display being in-vehicle devices, and 
wherein the display control unit is configured to cause, on an assumption that the user alights at a current location, the display to display post-alighting guidance information that is-4-Application No. 17/006,946 information for guiding the user to the destination regarding a form of transportation after the user alights from the vehicle, and 
wherein the display control unit is configured to display the post-alighting guidance information along with the information for guiding the user to the destination regarding the vehicle on the display at a timing when the vehicle is traveling at a speed less than a predetermined speed, the predetermined speed being a speed higher than a speed at which the vehicle is travelling when parked


For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of causing a display to display information and the display displaying the information, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor) to perform the process. In particular, the causing to display, controlling to display and displaying steps are recited at a high level of generality (i.e. as a general means of displaying information from some of the previous steps), and amounts to mere post solution action, which is a form of insignificant extra-solution activity. Lastly, claims 1 and 13 further recite the “vehicle navigation device”, “processor programmed to function as an acquisition unit configured to …”, “display” and “electronic control unit configured to function as a display control unit that is configured to …” merely describes how to generally “apply” the steps in a generic or general purpose vehicle control environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The device(s) and processor(s) are recited at a high level of generality and merely automates the steps. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, independent claims 1 and 13 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a device, processor, ECU, etc. to perform the guiding … acquiring  … controlling … amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The additional limitations of causing to display and displaying information are well-understood, routine and conventional activities because the background recites that the devices are all conventional devices, and the specification does not provide any indication that the processor is anything other than a conventional computer, further because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere performance of displaying information is a well understood, routine, and conventional function. Hence, the claim is not patent eligible. 
Dependent claim(s) 2-8 and 10-12 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-12 are not patent eligible under the same rationale as provided for in the rejection of claims 1 and 13. 
Therefore, claim(s) 1-8 and 10-13 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jerome (US20190063947A1) in view of Stephan (US20010025222A1) in further view of Matsukawa (JP2004361105A).
Regarding claim 1, Jerome discloses a vehicle navigation device that guides a user of a vehicle to a destination (see at least [0004], [0063] and [0066]), the vehicle navigation device comprising: a processor programmed to function as an acquisition unit configured to acquire the destination (see at least [0004]); a display (see at least Figures 3-9, [0063], [0064] and [0066]); and an electronic control unit configured to function as a display control unit that is configured to control the display based on the destination acquired by the acquisition unit (see at least [0004], [0063], [0064], [0066] and [0091]), the display control unit, the acquisition unit and the display being in-vehicle devices (see at least [0049] and [0091]), and wherein the display control unit is configured to cause, on an assumption that the user alights at a current location, the display to display post-alighting guidance information that is information for guiding the user to the destination regarding a form of transportation after the user alights from the vehicle (see at least [0061], [0063], [0064], [0066], [0069], [0073]-[0076], [0082] and [0091]) and the display control unit is configured to cause the display unit to display the post-alighting guidance information before the vehicle is parked (see at least Figures 7-9, [0061], [0063], [0064], [0066], [0069], [0082] and [0091]) and wherein the display control unit is further configured to control the display to display data/information and the post-alighting guidance information on the display in a manner showing a relation to each other, the post-alighting guidance information corresponding to data/information (see at least Figures 7-9, [0061], [0063], [0064], [0073]-[0076], [0082] and [0091]).
Jerome does not explicitly disclose wherein the post-alighting guidance information includes a direction from a current location to the destination, the destination being located outside a parking space. However, such matter is suggested by Stephan (see at least abstract, [0076]-[0078] and [0080]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jerome to incorporate the teachings of Stephan which teaches wherein the post-alighting guidance information includes a direction from a current location to the destination, the destination being located outside a parking space since they are both directed to displaying post-alighting guidance information and incorporation of the teachings of Stephan would increase utility, reliability and user comfort because further necessary and important information would be included as the post-alighting guidance information in order to improve the device in guiding the user to the destination.
Jerome as modified by Stephan fails to disclose display information of an age of the user and the post-alighting guidance information on the display in a manner showing a relation to each other, the post-alighting guidance information corresponding to the age of the user. However, such matter is suggested by Matsukawa (see at least lines 131-141 on page 4 and lines 293-315 on page 8). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jerome as modified by Stephan to incorporate the teachings of Matsukawa which teaches determining information of an age of the user and the post-alighting guidance information on the display in a manner showing a relation to each other, the post-alighting guidance information corresponding to the age of the user since they are all directed to user guidance information and incorporation of the teachings of Matsukawa would increase accuracy and thereby increase reliability of the overall system. Given Jerome as modified by Stephan incorporating the teachings of Matsukawa, display information of an age of the user and the post-alighting guidance information on the display in a manner showing a relation to each other, the post-alighting guidance information corresponding to the age of the user would have been obvious to one of ordinary skill in the art in order to ensure maximized accuracy and reliability of the overall system.

Regarding claim 4, Jerome as modified by Stephan and Matsukawa discloses wherein the post-alighting guidance information further includes a degree of recommendation for moving from the current location to the destination by the form of transportation (see at least Jerome Figure 6, [0069] and [0082]).

Regarding claim 6, Jerome as modified by Stephan and Matsukawa discloses wherein the degree of recommendation includes a plurality of degrees of recommendations for moving from the current location to the destination by the form of transportation, and the display control unit is configured to cause the display to display different ones of the plurality of degrees of recommendations using different colors (see at least Jerome Figure 6, [0069] and [0082]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jerome (US20190063947A1) in view of Stephan (US20010025222A1) in further view of Matsukawa (JP2004361105A) in yet further view of Bruelle (US20110196606A1).
Regarding claim 2, Jerome as modified by Stephan and Matsukawa does not explicitly disclose wherein the post-alighting guidance information further includes at least a time required to arrive at the destination from the current location by the form of transportation. However, such matter is suggested by Bruelle (see at least [0005], [0007], [0021] and [0029]-[0031]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jerome as modified by Stephan and Matsukawa to incorporate the teachings of Bruelle which teaches wherein the post-alighting guidance information further includes at least a time required to arrive at the destination from the current location by the form of transportation since they are all directed to displaying user guidance information and incorporation of the teachings of Bruelle would increase utility, reliability and user comfort because further necessary and useful information would be included as the post-alighting guidance information in order to improve the device in guiding the user to the destination.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jerome (US20190063947A1) in view of Stephan (US20010025222A1) in further view of Matsukawa (JP2004361105A) in yet further view of Lee (TW200949209A).
Regarding claim 3, Jerome as modified by Stephan and Matsukawa fails to disclose wherein the display control unit is configured to cause the display to display the post-alighting guidance information when a speed of the vehicle is less than a predetermined speed. However, such matter is suggested by Lee (see at least [0016], [0019], [0025]-[0027], [0031], [0032] and [0049]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jerome as modified by Stephan and Matsukawa to incorporate the teachings of Lee which teaches wherein the display control unit is configured to cause the display to display the post-alighting guidance information when a speed of the vehicle is less than a predetermined speed since they are all directed to displaying user guidance information and incorporation of the teachings of Lee would increase safety and reliability by ensuring the user is not distracted while driving and increase accuracy by incorporating various possibilities.

Regarding claim 11, Jerome as modified by Stephan and Matsukawa fails to disclose wherein the display control unit is configured to cause the display to display the post-alighting guidanceTSN201906117US00 TFN190548-US26information at a timing when it is determined that the current location of the vehicle is within a predetermined radius from the destination. However, such matter is suggested by Lee (see at least [0016], [0019], [0025]-[0027], [0031], [0032] and [0049]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jerome as modified by Stephan and Matsukawa to incorporate the teachings of Lee which teaches wherein the display control unit is configured to cause the display to display the user guidanceTSN201906117US00 TFN190548-US26information at a timing when it is determined that the current location of the vehicle is within a predetermined radius from the destination since they are all directed to displaying post-alighting guidance information and incorporation of the teachings of Lee would ensure increased reliability by ensuring the user is aware of the necessary information at an appropriate timing for increased user comfort.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jerome (US20190063947A1) in view of Stephan (US20010025222A1) in further view of Matsukawa (JP2004361105A) in yet further view of Kashiwai (JP2010281722A).
Regarding claim 5, Jerome as modified by Stephan and Matsukawa fails to disclose wherein the degree of recommendation is calculated based on at least weather information. However, such matter is suggested by Kashiwai (see at least [0011], [0044] and [0050]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jerome as modified by Stephan and Matsukawa to incorporate the teachings of Kashiwai which teaches the degree of recommendation being calculated based on at least weather information since they are all directed to recommendation(s) regarding a form of transportation and incorporation of the teachings of Kashiwai would increase accuracy and thereby increase reliability by ensuring more necessary information is considered to calculate important factors in the system.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jerome (US20190063947A1) in view of Stephan (US20010025222A1) in further view of Matsukawa (JP2004361105A) in yet further view of Yamauchi (JP2002243471A).
Regarding claim 7, Jerome as modified by Stephan and Matsukawa does not explicitly disclose wherein the display control unit is configured to further cause the display to display information for guiding the user to the destination regarding the vehicle. However, such matter is suggested by Yamauchi (see at least [0022]-[0028]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jerome as modified by Stephan and Matsukawa to incorporate the teachings of Yamauchi which teaches wherein the display control unit is configured to further cause the display to display information for guiding the user to the destination regarding the vehicle since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply displaying information for guiding the user to the destination regarding the vehicle). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jerome (US20190063947A1) in view of Stephan (US20010025222A1) in further view of Matsukawa (JP2004361105A) in yet further view of Zhou (US20170350709A1).
Regarding claim 8, Jerome as modified by Stephan and Matsukawa fails to disclose wherein: display modes of the post-alighting guidance information include a normal display mode and a simple display mode, the simple display mode being a display mode that displays the post-alighting guidance information with a smaller amount of data than the post-alighting guidance information displayed in the normal display mode; and the display control unit is configured to: when the vehicle is parked, cause the display to display the post-alighting guidance information in the normal display mode; and -3-Application No. 17/006,946 when the vehicle is stopped or travels at a speed less than a predetermined speed, cause the display to display the post-alighting guidance information in the simple display mode. However, such matter is suggested by Zhou (see at least [0005], [0019] and [0031]-[0035]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jerome as modified by Stephan and Matsukawa to incorporate the teachings of Zhou which teaches wherein: display modes of the post-alighting guidance information include a normal display mode and a simple display mode, the simple display mode being a display mode that displays the information with a smaller amount of data than the information displayed in the normal display mode; and the display control unit is configured to: when the vehicle is parked, cause the display to display the information in the normal display mode; and-3-Application No. 17/006,946 when the vehicle is stopped or travels at a speed less than the predetermined speed, cause the display to display the information in the simple display mode since they are all directed to displaying information to the user and incorporation of the teachings of Zhou would ensure increased reliability and safety since appropriate amount of information is outputted/displayed depending on the traveling state of the vehicle; for example, while information is displayed as the user is in a parking facility driving at low speeds, more amount of data can be displayed once user parks and is stationary in order to ensure maximized safety and reliability of the overall system. Given that Jerome as modified by Stephan and Matsukawa discloses displaying the post-alighting guidance information and Zhou teaches the general concept of having two display modes for displaying information to the user, it would have been obvious to one of ordinary skill in the art to apply Zhou’s teachings to the post-alighting guidance information of Jerome in order to maximize efficiency and reliability of the overall system.

Regarding claim 10, Jerome as modified by Stephan, Matsukawa and Zhou discloses wherein the normal display mode includes a mode that displays the post-alighting guidance information according to the form of transportation (see at least Jerome Figures 3-9, [0061], [0063], [0064], [0066], [0069], [0073]-[0076] and [0082]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jerome (US20190063947A1) in view of Stephan (US20010025222A1) in further view of Matsukawa (JP2004361105A) in yet further view of Murakami (JP2019194536A).
Regarding claim 12, Jerome as modified by Stephan and Matsukawa fails to disclose wherein the display is a head-up display. However, such matter is suggested by Murakami (see at least [0010], [0018], [0039] and [0040]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jerome as modified by Stephan and Matsukawa to incorporate the teachings of Murakami which teaches wherein the display is a head-up display since they are all directed to displaying user guidance information and incorporation of the teachings of Murakami would ensure increased user comfort and safety.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jerome (US20190063947A1) in view of Lee (TW200949209A) in further view of Yamauchi (JP2002243471A).
Regarding claim 13, Jerome discloses a vehicle navigation device that guides a user of a vehicle to a destination (see at least [0004], [0063] and [0066]), the vehicle navigation device comprising: a processor programmed to function as an acquisition unit configured to acquire the destination (see at least [0004]); a display (see at least Figures 3-9, [0063], [0064] and [0066]); and an electronic control unit configured to function as a display control unit that is configured to control the display based on the destination acquired by the acquisition unit (see at least [0004], [0063], [0064], [0066] and [0091]), the display control unit, the acquisition unit and the display being in-vehicle devices (see at least [0049] and [0091]), and wherein the display control unit is configured to cause, on an assumption that the user alights at a current location, the display to display post-alighting guidance information that is information for guiding the user to the destination regarding a form of transportation after the user alights from the vehicle (see at least [0061], [0063], [0064], [0066], [0069], [0073]-[0076], [0082] and [0091]) and wherein the display control unit is configured to display the post-alighting guidance information on the display at a timing when the vehicle’s intent is to park (see at least [0061], [0063], [0064], [0066], [0069], [0073]-[0076], [0082] and [0091]).
Jerome does not explicitly disclose wherein the display control unit is configured to display the post-alighting guidance information on the display at a timing when the vehicle is traveling at a speed less than a predetermined speed, the predetermined speed being a speed higher than a speed at which the vehicle is travelling when parked. However, such matter is suggested by Lee (see at least [0016], [0019], [0025]-[0027], [0031], [0032] and [0049]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jerome to incorporate the teachings of Lee which teaches wherein the display control unit is configured to display the post-alighting guidance information on the display at a timing when the vehicle is traveling at a speed less than a predetermined speed, the predetermined speed being a speed higher than a speed at which the vehicle is travelling when parked since they are both directed to displaying post-alighting guidance information and incorporation of the teachings of Lee would increase safety and reliability by ensuring the user is not distracted while driving and increase accuracy by incorporating various possibilities.
Jerome as modified by Lee does not explicitly disclose display the destination guidance information along with the information for guiding the user to the destination regarding the vehicle on the display. However, such matter is suggested by Yamauchi (see at least [0022]-[0028]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jerome as modified by Lee to incorporate the teachings of Yamauchi which teaches display the destination guidance information along with the information for guiding the user to the destination regarding the vehicle on the display since they are all directed to user guidance information and incorporation of the teachings of Yamauchi would ensure increased reliability of the overall system. Further, the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., simply displaying information for guiding the user to the destination regarding the vehicle). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667     

  /FARIS S ALMATRAHI/  Supervisory Patent Examiner, Art Unit 3667